Case 4:18-cv-00087-BMM Document 48-1 Filed 08/02/19 Page 1 of 2

James G. Hunt, Esq.
Hunt Law Firm

310 E, Broadway St.
Helena, MT 59601
(406)442-8552
jhunt@huntlaw.net

Greg Munro, Esq.

3343 Hollis Street
Missoula, MT 59801
(406)493-5361
greg.munro@umontana.edu

Attorneys for Defendant, J. Burns Brown Operating Co.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

 

BITCO GENERAL INSURANCE
CORPORATION,

Plaintiff,
V5.

J. BURNS BROWN CO.,

MONTANA DEPARTMEN

OF ENVIRONMENTAL QUALITY,

and BUREAU OF LAND MANAGEMENT

Defendant.

 

 

Cause No. CV-18-87-GF-BMM-JTJ

AFFIDAVIT OF ATTORNEY
JAMES G. HUNT

 

The undersigned, James G. Hunt, as attorney for Defendant, swears that he is over 18

years of age and the following facts are true and correct:

1. I am licensed as an attorney in the State of Montana and before this Court and I

am the attorney for the defendant J. Burns Brown Co., above named.

e A true and correct copy of the following documents are attached to this Affidavit:

e Exhibit 1:

BITCO Insurance Companies website, home page;
https://www. bitco.com/

 
Case 4:18-cv-00087-BMM Document 48-1 Filed 08/02/19 Page 2 of 2

e Exhibit2: | BITCO Insurance Companies website, On-Shore Oil & Gas
Extraction page, https://www. bitco.com/programs/on-shore-oil-gas-
extraction,

e Exhibit3: | BITCOv. Marjo Operating Company, Inc., BITCO's
Response in Opposition to Motion for Summary Judgment of Marjo

Operating Company, Inc., and Brief in Support, (07/27/15), Case 5:14-cv-
01220-D, In the United States District Court for the Western District of

Oklahoma, Timothy D, DeGiusti, United States District Judge.
Further, your affiant sayeth not.
DATED this 2™ day of August, 2019,
/s/ James G. Hunt
JAMES G. HUNT
Attorneys for Defendant

SUBSCRIBED AND SWORN TO before me this 2" day of August, 2019.

EVELYN YER
NOTARY PUBLIC forthe

‘State of Montang
: / Residing at Boulder, Montana
My Commission Expires
July 20, 2023

 

 

CERTIFICATE OF S|
I hereby certify that, on August 2, 2019, I served a true and complee copy of the
foregoing on the following persons by way of the CM/ECF filing system:

Jesse Beaudette, Esq.

Ryan T. Heuwinkel, Esq.

BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201

Post Office Box 7729

Missoula, Montana 59807-7729

John A. Husmann

Gustavo A, Otalvora
BATESCAREY LLP

191 N. Wacker, Suite 2400
Chicago, IL 60606

/s/ James G. Hunt
